



Exhibit 10.1


ASPEN TECHNOLOGY, INC.
2016 OMNIBUS INCENTIVE PLAN


Aspen Technology, Inc., a Delaware corporation, sets forth herein the terms of
its 2016 Omnibus Incentive Plan, as follows:


1.
PURPOSE



The Plan is intended to enhance the Company’s and its Subsidiaries’ ability to
attract and retain employees, Consultants and Non-Employee Directors, and to
motivate such employees, Consultants and Non-Employee Directors to serve the
Company and its Subsidiaries and to expend maximum effort to improve the
business results and earnings of the Company, by providing to such persons an
opportunity to acquire or increase a direct proprietary interest in the
operations and future success of the Company. To this end, the Plan provides for
the grant of stock options, stock appreciation rights, restricted stock,
restricted stock units, other stock-based awards and cash awards. Any of these
awards may, but need not, be made as performance incentives to reward attainment
of performance goals in accordance with the terms hereof. Stock options granted
under the Plan may be non-qualified stock options or incentive stock options, as
provided herein. The Plan is in addition to the Company’s 2010 Equity Incentive
Plan, which shall remain in effect in accordance with its terms.


2.
DEFINITIONS



For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:


2.1.    “Annual Incentive Award” means a cash-based Performance Award with a
performance period that is the Company’s fiscal year or other 12-month (or
shorter) performance period as specified under the terms of the Award as
approved by the Committee.


2.2.    “Award” means a grant of an Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Other Stock-Based Award or cash award under the
Plan, or any Substitute Award.


2.3.    “Award Agreement” means a written agreement between the Company and a
Grantee, or notice from the Company or a Subsidiary to a Grantee that evidences
and sets out the terms and conditions of an Award.


2.4.    “Board” means the Board of Directors of the Company.


2.5.    “Change in Control” shall have the meaning set forth in Section 15.3.2.


2.6.    “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended. References to the Code shall include the valid and binding
governmental regulations, court decisions and other regulatory and judicial
authority issued or rendered thereunder.


2.7.    “Committee” means the Compensation Committee of the Board or any
committee or other person or persons designated by the Board to administer the
Plan. The Board will cause the Committee to satisfy the applicable requirements
of any stock exchange on which the Common Stock may then be listed. For purposes
of Awards to Covered Employees intended to constitute “performance-based
compensation” under Section 162(m), to the extent required by Section 162(m),
Committee means all of the members of the Committee who are “outside directors”
within the meaning of Section 162(m). For purposes of Awards to Grantees who are
subject to Section 16 of the Exchange Act, Committee means all of the members of
the Committee who are “non-employee directors” within the meaning of Rule 16b-3
adopted under the Exchange Act. All references in the Plan to the Board shall
mean such Committee or the Board.


2.8.    “Company” means Aspen Technology, Inc., a Delaware corporation, or any
successor corporation.


2.9.    “Common Stock” or “Stock” means a share of common stock of the Company.







--------------------------------------------------------------------------------





2.10.    “Consultant” means any person, except an employee or Non-Employee
Director, engaged by the Company or any Subsidiary, to render personal services
to such entity, including as an advisor, pursuant to the terms of a written
agreement and who qualifies as a consultant or advisor under Form S-8.


2.11.    “Corporate Transaction” means a reorganization, merger, statutory share
exchange, consolidation, sale of all or substantially all of the Company’s
assets, or the acquisition of assets or stock of another entity by the Company,
or other corporate transaction involving the Company or any of its Subsidiaries.


2.12.    “Covered Employee” means a Grantee who is a “covered employee” within
the meaning of Section 162(m) as qualified by Section 12.4 herein.


2.13.    “Effective Date” means ______________, 2016, the date the Plan was
approved by the Company’s shareholders.


2.14.    “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.


2.15.    “Fair Market Value” of a share of Common Stock as of a particular date
shall mean (i) if the Common Stock is listed on a national securities exchange,
the closing or last price of the Common Stock on the composite tape or other
comparable reporting system for the applicable date, or if the applicable date
is not a trading day, the trading day immediately preceding the applicable date,
or (ii) if the shares of Common Stock are not then listed on a national
securities exchange, the closing or last price of the Common Stock quoted by an
established quotation service for over-the-counter securities, or (iii) if the
shares of Common Stock are not then listed on a national securities exchange or
quoted by an established quotation service for over-the-counter securities, or
the value of such shares is not otherwise determinable, such value as determined
by the Board in good faith in its sole discretion.


2.16.    “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
applicable individual, any person sharing the applicable individual’s household
(other than a tenant or employee), a trust in which any one or more of these
persons have more than fifty percent of the beneficial interest, a foundation in
which any one or more of these persons (or the applicable individual) control
the management of assets, and any other entity in which one or more of these
persons (or the applicable individual) own more than fifty percent of the voting
interests.


2.17.     “Grant Date” means, as determined by the Board, the latest to occur of
(i) the date as of which the Board approves an Award, (ii) the date on which the
recipient of an Award first becomes eligible to receive an Award under Section 6
hereof, or (iii) such other date as may be specified by the Board in the Award
Agreement.


2.18.    “Grantee” means a person who receives or holds an Award under the Plan.


2.19.    “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.


2.20.    “Non-Employee Director” means a member of the Board who is not an
employee.


2.21.    “Non-qualified Stock Option” means an Option that is not an Incentive
Stock Option.


2.22.    “Option” means an option to purchase one or more shares of Stock
pursuant to the Plan.


2.23.    “Option Price” means the exercise price for each share of Stock subject
to an Option.


2.24.    “Other Stock-based Award” means Awards consisting of Stock units, or
other Awards, valued in whole or in part by reference to, or otherwise based on,
Common Stock, other than Options, Stock Appreciation Rights, Restricted Stock,
and Restricted Stock Units.


2.25.    “Outstanding Common Stock” means, at any time, the issued and
outstanding shares of Common Stock


2.26.    “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 12) over a performance period
established by the Committee, and includes an Annual Incentive Award.







--------------------------------------------------------------------------------





2.27.    “Plan” means this Aspen Technology, Inc. 2016 Omnibus Incentive Plan,
as amended from time to time.


2.28.    “Purchase Price” means the purchase price for each share of Stock
pursuant to a grant of Restricted Stock.


2.29.    “Restricted Period” shall have the meaning set forth in Section 10.1.


2.30.    “Restricted Stock” means shares of Stock, awarded to a Grantee pursuant
to Section 10 hereof.


2.31.    “Restricted Stock Unit” means a bookkeeping entry representing the
equivalent of shares of Stock, awarded to a Grantee pursuant to Section 10
hereof.


2.32.    “SAR Exercise Price” means the per share exercise price of a SAR
granted to a Grantee under Section 9 hereof.


2.33.    “Section 162(m)” means Section 162(m) of the Code.


2.34.    “Section 409A” means Section 409A of the Code.


2.35.    “Securities Act” means the Securities Act of 1933, as now in effect or
as hereafter amended.


2.36.    “Separation from Service” means a termination of Service by a Service
Provider, as determined by the Board, which determination shall be final,
binding and conclusive; provided if any Award governed by Section 409A is to be
distributed on a Separation from Service, then the definition of Separation from
Service for such purposes shall comply with the definition provided in
Section 409A.


2.37.    “Service” means service as a Service Provider to the Company or a
Subsidiary. Unless otherwise stated in the applicable Award Agreement, a
Grantee’s change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the Company or a Subsidiary.


2.38.    “Service Provider” means an employee, Non-Employee Director or
Consultant.


2.39.    “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
under Section 9 hereof.


2.40.    “Subsidiary” means any “subsidiary corporation” of the Company within
the meaning of Section 424(f) of the Code.


2.41.    “Substitute Award” means any Award granted in assumption of or in
substitution for an award of a company or business acquired by the Company or a
Subsidiary or with which the Company or a Subsidiary combines.


2.42.    “Ten Percent Shareholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
stock of the Company, its parent or any of its Subsidiaries. In determining
stock ownership, the attribution rules of Section 424(d) of the Code shall be
applied.


2.43.    “Termination Date” means the date that is ten (10) years after the
Effective Date, unless the Plan is earlier terminated by the Board under Section
5.2 hereof.







--------------------------------------------------------------------------------





3.
ADMINISTRATION OF THE PLAN



3.1.    General.


The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s articles of incorporation and
bylaws and applicable law. The Board shall have the power and authority to
delegate its powers and responsibilities hereunder to the Committee, which shall
have full authority to act in accordance with its charter, and with respect to
the authority of the Board to act hereunder, all references to the Board shall
be deemed to include a reference to the Committee, to the extent such power or
responsibilities have been delegated. Except as specifically provided in Section
14 or as otherwise may be required by applicable law, regulatory requirement or
the articles of incorporation or the bylaws of the Company, the Board shall have
full power and authority to take all actions and to make all determinations
required or provided for under the Plan, any Award or any Award Agreement, and
shall have full power and authority to take all such other actions and make all
such other determinations not inconsistent with the specific terms and
provisions of the Plan that the Board deems to be necessary or appropriate to
the administration of the Plan. The Committee shall administer the Plan;
provided that, the Board shall retain the right to exercise the authority of the
Committee to the extent consistent with applicable law and the applicable
requirements of any securities exchange on which the Common Stock may then be
listed. The interpretation and construction by the Board of any provision of the
Plan, any Award or any Award Agreement shall be final, binding and conclusive.
Without limitation, the Board shall have full and final authority, subject to
the other terms and conditions of the Plan, to:


(i)     designate Grantees;


(ii)     determine the type or types of Awards to be made to a Grantee;


(iii)     determine the number of shares of Stock to be subject to an Award;


(iv)     establish the terms and conditions of each Award (including, but not
limited to, the Option Price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock
subject thereto, and any terms or conditions that may be necessary to qualify
Options as Incentive Stock Options);


(v)    prescribe the form of each Award Agreement; and


(vi)     amend, modify, or supplement the terms of any outstanding Award
including the authority, in order to effectuate the purposes of the Plan, to
modify Awards to foreign nationals or individuals who are employed outside the
United States to recognize differences in local law, tax policy, or custom.


To the extent permitted by applicable law, the Board may delegate its authority
as identified herein to any individual or committee of individuals (who need not
be directors), including without limitation the authority to make Awards to
Grantees who are not subject to Section 16 of the Exchange Act or who are not
Covered Employees. To the extent that the Board delegates its authority to make
Awards as provided by this Section 3.1, all references in the Plan to the
Board’s authority to make Awards and determinations with respect thereto shall
be deemed to include the Board’s delegate. Any such delegate shall serve at the
pleasure of, and may be removed at any time by the Board.


3.2.    No Repricing.


Notwithstanding any provision herein to the contrary, the repricing of Options
or SARs is prohibited without prior approval of the Company’s shareholders. For
this purpose, a “repricing” means any of the following (or any other action that
has the same effect as any of the following): (i) changing the terms of an
Option or SAR to lower its Option Price or SAR Exercise Price; (ii) any other
action that is treated as a “repricing” under generally accepted accounting
principles; and (iii) repurchasing for cash or canceling an Option or SAR at a
time when its Option Price or SAR Exercise Price is greater than the Fair Market
Value of the underlying shares in exchange for another Award, unless the
cancellation and exchange occurs in connection with a change in capitalization
or similar change under Section 15. A cancellation and exchange under clause
(iii) would be considered a “repricing” regardless of whether it is treated as a
“repricing” under generally accepted accounting principles and regardless of
whether it is voluntary on the part of the Grantee.







--------------------------------------------------------------------------------





3.3.     Clawbacks.


Awards shall be subject to the requirements of Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations
thereunder.


3.4.    Deferral Arrangement.


The Board may permit or require the deferral of any Award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish and in accordance with Section 409A, which may include provisions
for the payment or crediting of interest or dividend equivalents, including
converting such credits into deferred Stock units.


3.5.    No Liability.


No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award or Award
Agreement.


3.6.    Book Entry.


Notwithstanding any other provision of this Plan to the contrary, the Company
may elect to satisfy any requirement under this Plan for the delivery of stock
certificates through the use of book-entry.


4.
STOCK SUBJECT TO THE PLAN



4.1.    Authorized Number of Shares


Subject to adjustment under Section 15, the total number of shares of Common
Stock authorized to be awarded under the Plan shall not exceed 6,000,000 shares.
Shares issued under the Plan may consist in whole or in part of authorized but
unissued shares, treasury shares, or shares purchased on the open market or
otherwise, all as determined by the Company from time to time.


4.2.    Share Counting


4.2.1.    General


Each share of Common Stock granted in connection with an Award shall be counted
as one share against the limit in Section 4.1, subject to the provisions of this
Section 4.2. Share-based Performance Awards shall be counted assuming maximum
performance results (if applicable) until such time as actual performance
results can be determined.


4.2.2.    Cash-Settled Awards


Any Award settled in cash shall not be counted as shares of Common Stock for any
purpose under this Plan.


4.2.3.    Expired or Terminated Awards


If any Award under the Plan expires, or is terminated, surrendered or forfeited,
in whole or in part, the unissued Common Stock covered by such Award shall again
be available for the grant of Awards under the Plan.


4.2.4.    Payment of Option Price or Tax Withholding in Shares


If shares of Common Stock issuable upon exercise, vesting or settlement of an
Award, or shares of Common Stock owned by a Grantee (which are not subject to
any pledge or other security interest), are surrendered or tendered to the
Company in payment of the Option Price or Purchase Price of an Award or any
taxes required to be withheld in respect of an Award, in each case, in
accordance with the terms and conditions of the Plan and any applicable Award
Agreement, such surrendered or tendered shares of Common Stock shall again be
available for the grant of Awards under the Plan. For a share-settled SAR, only
the net shares actually issued upon exercise of the SAR shall be counted against
the limit in Section 4.1.







--------------------------------------------------------------------------------





4.2.5.    Substitute Awards


In the case of any Substitute Award, such Substitute Award shall not be counted
against the number of shares reserved under the Plan.


4.3.    Award Limits


4.3.1.
Incentive Stock Options.



Subject to adjustment under Section 15, 6,000,000 shares of Common Stock
available for issuance under the Plan shall be available for issuance as
Incentive Stock Options.


4.3.2.
Individual Award Limits for Section 162(m) - Share-Based Awards.



Subject to adjustment under Section 15, the maximum number of each type of Award
(other than cash-based Performance Awards) granted to any Grantee in any
calendar year shall not exceed the following number of shares of Common Stock:
(i) Options and SARs: 3,500,000 shares; and (ii) all share-based Performance
Awards intended to constitute “performance-based compensation” under Section
162(m) (including Restricted Stock, Restricted Stock Units and Other Stock-based
Awards that are Performance Awards): 3,500,000 shares.


4.3.3.
Individual Award Limits for Section 162(m) - Cash-Based Awards.



The maximum amount of cash-based Performance Awards intended to constitute
“performance-based compensation” under Section 162(m) granted to any Grantee in
any calendar year shall not exceed the following: (i) Annual Incentive Award:
$3,000,000; and (ii) all other cash-based Performance Awards: $3,000,000.


4.3.4.
Limits on Awards to Non-Employee Directors.



No share-based Awards may be granted under the Plan during any one year to a
Grantee who is a Non-Employee Director that exceed, together with any cash
compensation received for such service, $750,000 (based on the Fair Market Value
of the shares of Common Stock underlying the Award as of the applicable Grant
Date in the case of Restricted Stock, Restricted Stock Units or Other
Stock-based Awards, and based on the applicable grant date fair value for
accounting purposes in the case of Options or SARs).


5.
EFFECTIVE DATE, DURATION AND AMENDMENTS



5.1.
Term.



The Plan shall be effective as of the Effective Date, provided that it has been
approved by the Company’s shareholders. The Plan shall terminate automatically
on the ten (10) year anniversary of the Effective Date and may be terminated on
any earlier date as provided in Section 5.2.


5.2.    Amendment and Termination of the Plan.


The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any Awards which have not been made. An amendment shall be
contingent on approval of the Company’s shareholders to the extent stated by the
Board, required by applicable law or required by applicable stock exchange
listing requirements. Notwithstanding the foregoing, any amendment to Section
3.2 shall be contingent upon the approval of the Company’s shareholders. No
Awards shall be made after the Termination Date. The applicable terms of the
Plan, and any terms and conditions applicable to Awards granted prior to the
Termination Date shall survive the termination of the Plan and continue to apply
to such Awards. No amendment, suspension, or termination of the Plan shall,
without the consent of the Grantee, materially impair rights or obligations
under any Award theretofore awarded.







--------------------------------------------------------------------------------





6.
AWARD ELIGIBILITY AND LIMITATIONS



6.1.
Service Providers.



Subject to this Section 6.1, Awards may be made to any Service Provider as the
Board shall determine and designate from time to time in its discretion.


6.2.
Successive Awards.



An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.


6.3.    Stand-Alone, Additional, Tandem, and Substitute Awards.


Awards may, in the discretion of the Board, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Subsidiary, or any
business entity to be acquired by the Company or a Subsidiary, or any other
right of a Grantee to receive payment from the Company or any Subsidiary. Such
additional, tandem, and substitute or exchange Awards may be granted at any
time. If an Award is granted in substitution or exchange for another Award, the
Board shall have the right to require the surrender of such other Award in
consideration for the grant of the new Award. Subject to Section 3.2, the Board
shall have the right, in its discretion, to make Awards in substitution or
exchange for any other award under another plan of the Company, any Subsidiary,
or any business entity to be acquired by the Company or any Subsidiary. In
addition, Awards may be granted in lieu of cash compensation, including in lieu
of cash amounts payable under other plans of the Company or any Subsidiary, in
which the value of Stock subject to the Award is equivalent in value to the cash
compensation (for example, Restricted Stock Units or Restricted Stock).


7.
AWARD AGREEMENT



Each Award shall be evidenced by an Award Agreement, in such form or forms as
the Board shall from time to time determine. Without limiting the foregoing, an
Award Agreement may be provided in the form of a notice which provides that
acceptance of the Award constitutes acceptance of all terms of the Plan and the
notice. Award Agreements granted from time to time or at the same time need not
contain similar provisions but shall be consistent with the terms of the Plan.
Each Award Agreement evidencing an Award of Options shall specify whether such
Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Stock Options.


8.
TERMS AND CONDITIONS OF OPTIONS



8.1.
Option Price.



The Option Price of each Option shall be fixed by the Board and stated in the
related Award Agreement. The Option Price of each Option (except those that
constitute Substitute Awards) shall be at least the Fair Market Value on the
Grant Date of a share of Stock; provided, however, that in the event that a
Grantee is a Ten Percent Shareholder as of the Grant Date, the Option Price of
an Option granted to such Grantee that is intended to be an Incentive Stock
Option shall be not less than 110 percent of the Fair Market Value of a share of
Stock on the Grant Date. In no case shall the Option Price of any Option be less
than the par value of a share of Stock.


8.2.    Vesting.


Subject to Section 8.3 hereof, each Option shall become exercisable at such
times and under such conditions (including, without limitation, performance
requirements) as shall be determined by the Board and stated in the Award
Agreement.


8.3.    Term.


Each Option shall terminate, and all rights to purchase shares of Stock
thereunder shall cease, upon the expiration of a period not to exceed ten (10)
years from the Grant Date, or under such circumstances and on such date prior
thereto as is set forth in the Plan or as may be fixed by the Board and stated
in the related Award Agreement; provided, however, that in the event that the
Grantee is a Ten Percent Shareholder, an Option granted to such Grantee that is
intended to be an Incentive Stock Option at the Grant Date shall not be
exercisable after the expiration of five (5) years from its Grant Date.







--------------------------------------------------------------------------------





8.4.    Limitations on Exercise of Option.


Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, (i) prior to the date the Plan is approved by
the shareholders of the Company as provided herein or (ii) after the occurrence
of an event which results in termination of the Option.


8.5.    Method of Exercise.


An Option that is exercisable may be exercised by the Grantee’s delivery of a
notice of exercise to the Company, setting forth the number of shares of Stock
with respect to which the Option is to be exercised, accompanied by full payment
for the shares. To be effective, notice of exercise must be made in accordance
with procedures established by the Company from time to time.


8.6.    Rights of Holders of Options.


Unless otherwise stated in the related Award Agreement, an individual holding or
exercising an Option shall have none of the rights of a shareholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock) until the shares of Stock covered thereby are fully
paid and issued to him. Except as provided in Section 15 hereof or the related
Award Agreement, no adjustment shall be made for dividends, distributions or
other rights for which the record date is prior to the date of such issuance.


8.7.    Limitations on Incentive Stock Options.


An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company;
(ii) to the extent specifically provided in the related Award Agreement; and
(iii) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the shares of Stock with respect to which all
Incentive Stock Options held by such Grantee become exercisable for the first
time during any calendar year (under the Plan and all other plans of the
Grantee’s employer and its Affiliates) does not exceed $100,000. This limitation
shall be applied by taking Options into account in the order in which they were
granted.


9.
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS



9.1.
Right to Payment.



A SAR shall confer on the Grantee a right to receive, upon exercise thereof, the
excess of (i) the Fair Market Value of one share of Stock on the date of
exercise over (ii) the SAR Exercise Price, as determined by the Board. The Award
Agreement for a SAR (except those that constitute Substitute Awards) shall
specify the SAR Exercise Price, which shall be fixed on the Grant Date as not
less than the Fair Market Value of a share of Stock on that date. SARs may be
granted alone or in conjunction with all or part of an Option or at any
subsequent time during the term of such Option or in conjunction with all or
part of any other Award. A SAR granted in tandem with an outstanding Option
following the Grant Date of such Option shall have a SAR Exercise Price that is
equal to the Option Price; provided, however, that the SAR Exercise Price may
not be less than the Fair Market Value of a share of Stock on the Grant Date of
the SAR to the extent required by Section 409A.


9.2.    Other Terms.


The Board shall determine at the Grant Date, the time or times at which and the
circumstances under which a SAR may be exercised in whole or in part (including
based on achievement of performance goals and/or future service requirements),
the time or times at which SARs shall cease to be or become exercisable
following Separation from Service or upon other conditions, the method of
exercise, whether or not a SAR shall be in tandem or in combination with any
other Award, and any other terms and conditions of any SAR.


9.3.    Term of SARs.


The term of a SAR granted under the Plan shall be determined by the Board, in
its sole discretion; provided, however, that such term shall not exceed ten (10)
years.





--------------------------------------------------------------------------------







9.4.    Payment of SAR Amount.


Upon exercise of a SAR, a Grantee shall be entitled to receive payment from the
Company (in cash or Stock, as determined by the Board) in an amount determined
by multiplying:


(i)
the difference between the Fair Market Value of a share of Stock on the date of
exercise over the SAR Exercise Price; by



(ii)
the number of shares of Stock with respect to which the SAR is exercised.



10.
TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS



10.1
Restrictions.



At the time of grant, the Board may, in its sole discretion, establish a period
of time (a “Restricted Period”) and any additional restrictions including the
satisfaction of corporate or individual performance objectives applicable to an
Award of Restricted Stock or Restricted Stock Units in accordance with
Section 12.1 and 12.2. Each Award of Restricted Stock or Restricted Stock Units
may be subject to a different Restricted Period and additional restrictions.
Neither Restricted Stock nor Restricted Stock Units may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the Restricted
Period or prior to the satisfaction of any other applicable restrictions.


10.2    Restricted Stock Certificates.


The Company shall issue stock, in the name of each Grantee to whom Restricted
Stock has been granted, stock certificates or other evidence of ownership
representing the total number of shares of Restricted Stock granted to the
Grantee, as soon as reasonably practicable after the Grant Date.


10.3    Rights of Holders of Restricted Stock.


Unless the Board otherwise provides in an Award Agreement and subject to Section
17.12, holders of Restricted Stock shall have rights as shareholders of the
Company, including voting and dividend rights.


10.4    Rights of Holders of Restricted Stock Units.


10.4.1.
Settlement of Restricted Stock Units.



Restricted Stock Units may be settled in cash or Stock, as determined by the
Board and set forth in the Award Agreement. The Award Agreement shall also set
forth whether the Restricted Stock Units shall be settled (i) within the time
period specified for “short term deferrals” under Section 409A or (ii) otherwise
within the requirements of Section 409A, in which case the Award Agreement shall
specify upon which events such Restricted Stock Units shall be settled.


10.4.2.
Voting and Dividend Rights.



Unless otherwise stated in the applicable Award Agreement and subject to Section
17.12, holders of Restricted Stock Units shall not have rights as shareholders
of the Company, including no voting or dividend or dividend equivalents rights.


10.4.3.
Creditor’s Rights.



A holder of Restricted Stock Units shall have no rights other than those of a
general creditor of the Company. Restricted Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Award Agreement.





--------------------------------------------------------------------------------







10.5.    Purchase of Restricted Stock.


The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock from the Company at a Purchase Price equal to the
greater of (i) the aggregate par value of the shares of Stock represented by
such Restricted Stock or (ii) the Purchase Price, if any, specified in the
related Award Agreement. If specified in the Award Agreement, the Purchase Price
may be deemed paid by Services already rendered. The Purchase Price shall be
payable in a form described in Section 11 or, in the discretion of the Board, in
consideration for past Services rendered.


10.6.    Delivery of Stock.


Upon the expiration or termination of any Restricted Period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
shares of Restricted Stock or Restricted Stock Units settled in Stock shall
lapse, and, unless otherwise provided in the Award Agreement, a stock
certificate for such shares shall be delivered, free of all such restrictions,
to the Grantee or the Grantee’s beneficiary or estate, as the case may be.


11.
FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK



11.1.
General Rule.





Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company, except as provided in this
Section 11.


11.2.    Surrender of Stock.


To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock may be made all or in part through the tender to the Company of
shares of Stock, which shares shall be valued, for purposes of determining the
extent to which the Option Price or Purchase Price for Restricted Stock has been
paid thereby, at their Fair Market Value on the date of exercise or surrender.
Notwithstanding the foregoing, in the case of an Incentive Stock Option, the
right to make payment in the form of already owned shares of Stock may be
authorized only at the time of grant.


11.3.    Cashless Exercise.


With respect to an Option only (and not with respect to Restricted Stock), to
the extent permitted by law and to the extent the Award Agreement so provides,
payment of the Option Price may be made all or in part by delivery (on a form
acceptable to the Company) of an irrevocable direction to a licensed securities
broker acceptable to the Company to sell shares of Stock and to deliver all or
part of the sales proceeds to the Company in payment of the Option Price and any
withholding taxes described in Section 17.3.


11.4.    Other Forms of Payment.


To the extent the Award Agreement so provides, payment of the Option Price or
the Purchase Price for Restricted Stock may be made in any other form that is
consistent with applicable laws, regulations and rules, including, but not
limited to, the Company’s withholding of shares of Stock otherwise due to the
exercising Grantee.


12.
TERMS AND CONDITIONS OF PERFORMANCE AWARDS



12.1.
Performance Conditions.



The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Committee. The Committee may use such business criteria
and other measures of performance as it may deem appropriate in establishing any
performance conditions.







--------------------------------------------------------------------------------





12.2.    Performance Awards Granted to Designated Covered Employees.


If and to the extent that the Committee determines that a Performance Award to
be granted to a Grantee who is designated by the Committee as having the
potential to be a Covered Employee should qualify as “performance-based
compensation” for purposes of Section 162(m), the grant, exercise and/or
settlement of such Performance Award shall be contingent upon achievement of
pre-established performance goals and other terms set forth in this Section
12.2. Notwithstanding anything herein to the contrary, the Committee in its
discretion may provide for Performance Awards to Covered Employees that are not
intended to qualify as “performance-based compensation” for purposes of Section
162(m).


12.2.1.
Performance Goals Generally.



The performance goals for such Performance Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with this
Section 12.2. Performance goals shall be objective and shall otherwise meet the
requirements of Section 162(m) and regulations thereunder including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals being “substantially uncertain.”
The Committee may determine that such Performance Awards shall be granted,
exercised and/or settled upon achievement of any one performance goal or that
two or more of the performance goals must be achieved as a condition to grant,
exercise and/or settlement of such Performance Awards. Performance goals may, in
the discretion of the Committee, be established on a Company-wide basis, or with
respect to one or more business units, divisions, subsidiaries or business
segments, as applicable. Performance goals may be absolute or relative (to the
performance of one or more comparable companies or indices or based on
year-over-year growth). To the extent consistent with the requirements of
Section 162(m), the Committee may determine at the time that goals under this
Section 12 are established, the extent to which measurement of performance goals
may exclude the impact of charges for restructuring, discontinued operations,
debt redemption or retirement, asset write downs, litigation or claim judgments
or settlements, acquisitions or divestitures, foreign exchange gains and losses,
and other unusual non-recurring items, and the cumulative effects of tax or
accounting changes. Performance goals may differ for Performance Awards granted
to any one Grantee or to different Grantees.


12.2.2.
Business Criteria.



One or more of the following business criteria for the Company, on a
consolidated basis, and/or specified subsidiaries or business units of the
Company (except with respect to the total shareholder return and earnings per
share criteria), shall be used exclusively by the Committee in establishing
performance goals for such Performance Awards: (i) cash flow; (ii) earnings per
share; (iii) earnings or income measures (including EBITDA)); (iv) return
measures (including return on assets, capital, invested capital, equity, sales,
or revenue); (v) total shareholder return; (vi) share price performance; (vii)
revenue; (viii) profit margin; (ix) customer metrics (including customer
satisfaction, customer retention, customer profitability, or customer contract
terms); (x) productivity; (xi) expense targets; (xii) market share; (xiii) cost
control measures; (xiv) balance sheet metrics; (xv) strategic initiatives; (xvi)
implementation, completion or attainment of measurable objectives with respect
to recruitment or retention of personnel or employee satisfaction or workforce
diversity; (xvi) successful completion of, or achievement of milestones or
objectives related to, financing or capital raising transactions, strategic
acquisitions or divestitures, joint ventures, partnerships, collaborations, or
other transactions; (xvii) debt levels or reduction or debt ratios; (xviii)
operating efficiency; (xix) working capital targets; (xx) quantifiable,
objective measures of individual performance relevant to the particular
individual’s job responsibilities; (xxi) billings; (xxii) regulatory compliance;
(xxiii) improvement of financial ratings; (xxiv) annual spend or license annual
spend; (xxv) total contract value or total license contract value; or (xxvi) any
combination of the foregoing business criteria; provided, however, that such
business criteria shall include any derivations of business criteria listed
above (e.g., income shall include pre-tax income, net income, or operating
income).


12.2.3.
Timing for Establishing Performance Goals.



Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Performance Awards, or at
such other date as may be required or permitted for “performance-based
compensation” under Section 162(m).


12.2.4.
Settlement of Performance Awards; Other Terms.



Settlement of Performance Awards shall be in cash, Stock, other Awards or other
property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Performance Awards.







--------------------------------------------------------------------------------





12.3.    Written Determinations.


All determinations by the Committee as to the establishment of performance
goals, the amount of any Performance Award pool or potential individual
Performance Awards and as to the achievement of performance goals relating to
Performance Awards, shall be made in writing in the case of any Award intended
to qualify under Section 162(m) to the extent required by Section 162(m). To the
extent permitted by Section 162(m), the Committee may delegate any
responsibility relating to such Performance Awards.


12.4.    Status of Section 12.2 Awards under Section 162(m).


It is the intent of the Company that Performance Awards under Section 12.2
hereof granted to persons who are designated by the Committee as having the
potential to be Covered Employees within the meaning of Section 162(m) and
regulations thereunder shall, if so designated by the Committee, constitute
“qualified performance-based compensation” within the meaning of Section 162(m)
and regulations thereunder. Accordingly, the terms of Section 12.2, including
the definitions of Covered Employee and other terms used therein, shall be
interpreted in a manner consistent with Section 162(m) and regulations
thereunder. The foregoing notwithstanding, because the Committee cannot
determine with certainty whether a given Grantee will be a Covered Employee with
respect to a fiscal year that has not yet been completed, the term Covered
Employee as used herein shall mean only a person designated by the Committee, at
the time of grant of Performance Awards, as having the potential to be a Covered
Employee with respect to that fiscal year or any subsequent fiscal year. If any
provision of the Plan or any agreement relating to such Performance Awards does
not comply or is inconsistent with the requirements of Section 162(m) or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.


13.
OTHER STOCK-BASED AWARDS



13.1.    Grant of Other Stock-based Awards.


Other Stock-based Awards may be granted either alone or in addition to or in
conjunction with other Awards under the Plan. Other Stock-based Awards may be
granted in lieu of other cash or other compensation to which a Service Provider
is entitled from the Company or may be used in the settlement of amounts payable
in shares of Common Stock under any other compensation plan or arrangement of
the Company. Subject to the provisions of the Plan, the Committee shall have the
sole and complete authority to determine the persons to whom and the time or
times at which such Awards shall be made, the number of shares of Common Stock
to be granted pursuant to such Awards, and all other conditions of such Awards.
Unless the Committee determines otherwise, any such Award shall be confirmed by
an Award Agreement, which shall contain such provisions as the Committee
determines to be necessary or appropriate to carry out the intent of this Plan
with respect to such Award.


13.2.    Terms of Other Stock-based Awards.


Any Common Stock subject to Awards made under this Section 13 may not be sold,
assigned, transferred, pledged or otherwise encumbered prior to the date on
which the shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses.







--------------------------------------------------------------------------------





14.
REQUIREMENTS OF LAW



14.1.
General.



The Company shall not be required to sell or issue any shares of Stock under any
Award if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising an Option, or the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
shares hereunder, no shares of Stock may be issued or sold to the Grantee or any
other individual exercising an Option pursuant to such Award unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Award. Specifically, in connection with the Securities Act, upon the exercise of
any Option or the delivery of any shares of Stock underlying an Award, unless a
registration statement under such Act is in effect with respect to the shares of
Stock covered by such Award, the Company shall not be required to sell or issue
such shares unless the Board has received evidence satisfactory to it that the
Grantee or any other individual exercising an Option may acquire such shares
pursuant to an exemption from registration under the Securities Act. Any
determination in this connection by the Board shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Company shall not
be obligated to take any affirmative action in order to cause the exercise of an
Option or the issuance of shares of Stock pursuant to the Plan to comply with
any law or regulation of any governmental authority. As to any jurisdiction that
expressly imposes the requirement that an Option shall not be exercisable until
the shares of Stock covered by such Option are registered or are exempt from
registration, the exercise of such Option (under circumstances in which the laws
of such jurisdiction apply) shall be deemed conditioned upon the effectiveness
of such registration or the availability of such an exemption.


14.2.    Rule 16b-3.


During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards and
the exercise of Options granted to officers and directors hereunder will qualify
for the exemption provided by Rule 16b-3 under the Exchange Act. To the extent
that any provision of the Plan or action by the Board or Committee does not
comply with the requirements of Rule 16b-3, it shall be deemed inoperative to
the extent permitted by law and deemed advisable by the Board, and shall not
affect the validity of the Plan. In the event that Rule 16b-3 is revised or
replaced, the Board may exercise its discretion to modify this Plan in any
respect necessary to satisfy the requirements of, or to take advantage of any
features of, the revised exemption or its replacement.







--------------------------------------------------------------------------------





15.    EFFECT OF CHANGES IN CAPITALIZATION


15.1.
Changes in Stock.



If (i) the number of outstanding shares of Stock is increased or decreased or
the shares of Stock are changed into or exchanged for a different number or kind
of shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date or (ii) there occurs any
spin-off, split-up, extraordinary cash dividend or other distribution of assets
by the Company, the number and kinds of shares for which grants of Awards may be
made under the Plan (including the per-Grantee maximums set forth in Section 4)
shall be equitably adjusted by the Company; provided that any such adjustment
shall comply with Section 409A. In addition, in the event of any such increase
or decease in the number of outstanding shares or other transaction described in
clause (ii) above, the number and kind of shares for which Awards are
outstanding and the Option Price per share of outstanding Options and SAR
Exercise Price per share of outstanding SARs shall be equitably adjusted;
provided that any such adjustment shall comply with Section 409A.


15.2.    Effect of Certain Transactions.


Except as otherwise provided in an Award Agreement, in the event of a Corporate
Transaction, the Plan and the Awards issued hereunder shall continue in effect
in accordance with their respective terms, except that following a Corporate
Transaction either (i) each outstanding Award shall be treated as provided for
in the agreement entered into in connection with the Corporate Transaction or
(ii) if not so provided in such agreement, each Grantee shall be entitled to
receive in respect of each share of Common Stock subject to any outstanding
Awards, upon exercise or payment or transfer in respect of any Award, the same
number and kind of stock, securities, cash, property or other consideration that
each holder of a share of Common Stock was entitled to receive in the Corporate
Transaction in respect of a share of Common stock; provided, however, that,
unless otherwise determined by the Committee, such stock, securities, cash,
property or other consideration shall remain subject to all of the conditions,
restrictions and performance criteria which were applicable to the Awards prior
to such Corporate Transaction. Without limiting the generality of the foregoing,
the treatment of outstanding Options and SARs pursuant to this Section 15.2 in
connection with a Corporate Transaction in which the consideration paid or
distributed to the Company’s shareholders is not entirely shares of common stock
of the acquiring or resulting corporation may include the cancellation of
outstanding Options and SARs upon consummation of the Corporate Transaction as
long as, at the election of the Committee, (i) the holders of affected Options
and SARs have been given a period of at least fifteen days prior to the date of
the consummation of the Corporate Transaction to exercise the Options or SARs
(to the extent otherwise exercisable) or (ii) the holders of the affected
Options and SARs are paid (in cash or cash equivalents) in respect of each Share
covered by the Option or SAR being canceled an amount equal to the excess, if
any, of the per share price paid or distributed to shareholders in the Corporate
Transaction (the value of any non-cash consideration to be determined by the
Committee in its sole discretion) over the Option Price or SAR Exercise Price,
as applicable. For avoidance of doubt, (1) the cancellation of Options and SARs
pursuant to clause (ii) of the preceding sentence may be effected
notwithstanding anything to the contrary contained in this Plan or any Award
Agreement and (2) if the amount determined pursuant to clause (ii) of the
preceding sentence is zero or less, the affected Option or SAR may be cancelled
without any payment therefore. The treatment of any Award as provided in this
Section 15.2 shall be conclusively presumed to be appropriate for purposes of
Section 15.1.





--------------------------------------------------------------------------------







15.3.    Change in Control


15.3.1.
Consequences of a Change in Control



For any Awards outstanding as of the date of a Change in Control, either of the
following provisions shall apply, depending on whether, and the extent to which,
Awards are assumed, converted or replaced by the resulting entity in a Change in
Control, unless otherwise provided by the Award Agreement:


(i)
To the extent such Awards are not assumed, converted or replaced by the
resulting entity in the Change in Control, then upon the Change in Control such
outstanding Awards that may be exercised shall become fully exercisable, all
restrictions with respect to such outstanding Awards, other than for Performance
Awards, shall lapse and become vested and non-forfeitable, and for any
outstanding Performance Awards the target payout opportunities attainable under
such Awards shall be deemed to have been fully earned as of the Change in
Control based upon the greater of: (A) an assumed achievement of all relevant
performance goals at the “target” level, or (B) the actual level of achievement
of all relevant performance goals against target as of the Company’s fiscal
quarter end preceding the Change in Control and the Award shall become vested
pro rata based on the portion of the applicable performance period completed
through the date of the Change in Control.



(ii)
To the extent such Awards are assumed, converted or replaced by the resulting
entity in the Change in Control, if, within one year after the date of the
Change in Control, the Service Provider has a Separation from Service by the
Company other than for “cause” (which may include a Separation from Service by
the Service Provider for “good reason” if provided in the applicable Award
Agreement), as such terms are defined in the Award Agreement, then such
outstanding Awards that may be exercised shall become fully exercisable, all
restrictions with respect to such outstanding Awards, other than for Performance
Awards, shall lapse and become vested and non-forfeitable, and for any
outstanding Performance Awards the target payout opportunities attainable under
such Awards shall be deemed to have been fully earned as of the Separation from
Service based upon the greater of: (A) an assumed achievement of all relevant
performance goals at the “target” level, or (B) the actual level of achievement
of all relevant performance goals against target as of the Company’s fiscal
quarter end preceding the Change in Control and the Award shall become vested
pro rata based on the portion of the applicable performance period completed
through the date of the Separation from Service.



15.3.2.
Change in Control Defined



Except as may otherwise be defined in an Award Agreement, a “Change in Control”
shall mean the occurrence of any of the following events:


(i)
the acquisition by an individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial ownership
of any capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company (excluding an acquisition pursuant to the exercise,
conversion or exchange of any security exercisable for, convertible into or
exchangeable for common stock or voting securities of the Company, unless the
Person exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (C)
any acquisition by any corporation pursuant to a Business Combination (as
defined in subsection (iii) of this Section 15.3.2) that complies with clauses
(x) and (y) of subsection (iii) of this Section 15.3.2; or



(ii)
such time as the Continuing Directors do not constitute a majority of the Board
(or, if applicable, the Board of Directors of a successor corporation to the
Company), where the term “Continuing Director” means at any date a member of the
Board (x) who was a member of the Board on the date of the initial adoption of
this Plan by the Board or (y) who was nominated or elected subsequent to such
date by at least a majority of the






--------------------------------------------------------------------------------





directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election, provided that there shall be excluded from this clause
(y) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or


(iii)
the consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include a corporation that as a result of such
transaction owns the Company or substantially all of the Company's assets either
directly or through one or more subsidiaries) (such resulting or acquiring
corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively,
immediately prior to such Business Combination, excluding for all purposes of
this clause (x) any shares of common stock or other securities of the Acquiring
Corporation attributable to any such individual's or entity's ownership of
securities other than Outstanding Company Common Stock or Outstanding Company
Voting Securities immediately prior to the Business Combination); and (y) no
Person (excluding the Acquiring Corporation or any employee benefit plan (or
related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 50% or more of the
then-outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or



(iv)
the liquidation or dissolution of the Company.



15.4.    Adjustments


Adjustments under this Section 15 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share.


16.    NO LIMITATIONS ON COMPANY


The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.







--------------------------------------------------------------------------------





17.
TERMS APPLICABLE GENERALLY TO AWARDS GRANTED UNDER THE PLAN



17.1.
Disclaimer of Rights.



No provision in the Plan or in any Award Agreement shall be construed to confer
upon any individual the right to remain in the employ or service of the Company
or any Subsidiary, or to interfere in any way with any contractual or other
right or authority of the Company either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company. In
addition, notwithstanding anything contained in the Plan to the contrary, unless
otherwise stated in the applicable Award Agreement, no Award granted under the
Plan shall be affected by any change of duties or position of the Grantee, so
long as such Grantee continues to be a Service Provider. The obligation of the
Company to pay any benefits pursuant to this Plan shall be interpreted as a
contractual obligation to pay only those amounts described herein, in the manner
and under the conditions prescribed herein. The Plan shall in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to any
Grantee or beneficiary under the terms of the Plan.


17.2.    Nonexclusivity of the Plan.


Neither the adoption of the Plan nor the submission of the Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals), including, without limitation, the
granting of stock options as the Board in its discretion determines desirable.


17.3.    Withholding Taxes.


The Company or a Subsidiary, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld (i) with respect to the
vesting of or other lapse of restrictions applicable to an Award, (ii) upon the
issuance of any shares of Stock upon the exercise of an Option or SAR, or (iii)
otherwise due in connection with an Award. At the time of such vesting, lapse,
or exercise, the Grantee shall pay to the Company or the Subsidiary, as the case
may be, any amount that the Company or the Subsidiary may reasonably determine
to be necessary to satisfy such withholding obligation. The Company or the
Subsidiary, as the case may be, may in its sole discretion, require or permit
the Grantee to satisfy such obligations, in whole or in part, (i) by causing the
Company or the Subsidiary to withhold the up to the maximum required number of
shares of Stock otherwise issuable to the Grantee as may be necessary to satisfy
such withholding obligation or (ii) by delivering to the Company or the
Subsidiary shares of Stock already owned by the Grantee. The shares of Stock so
delivered or withheld shall have an aggregate Fair Market Value equal to such
withholding obligations. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation shall be determined by the Company or the
Subsidiary as of the date that the amount of tax to be withheld is to be
determined. To the extent applicable, a Grantee may satisfy his or her
withholding obligation only with shares of Stock that are not subject to any
repurchase, forfeiture, unfulfilled vesting, or other similar requirements.


17.4.    Captions.


The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or any Award Agreement.


17.5.    Other Provisions.


Each Award Agreement may contain such other terms and conditions not
inconsistent with the Plan as may be determined by the Board, in its sole
discretion. In the event of any conflict between the terms of an employment
agreement and the Plan, the terms of the employment agreement govern.


17.6.    Number and Gender.


With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.







--------------------------------------------------------------------------------





17.7.    Severability.


If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.


17.8.    Governing Law.


The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without giving effect to the principles of conflicts of law,
and applicable Federal law.


17.9.    Section 409A.


The Plan is intended to comply with Section 409A to the extent subject thereto,
and, accordingly, to the maximum extent permitted, the Plan shall be interpreted
and administered to be in compliance therewith. Any payments described in the
Plan that are due within the “short-term deferral period” as defined in Section
409A shall not be treated as deferred compensation unless applicable laws
require otherwise. Notwithstanding anything to the contrary in the Plan, to the
extent required to avoid accelerated taxation and tax penalties under Section
409A, amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to the Plan during the six (6) month period immediately
following the Grantee’s Separation from Service shall instead be paid on the
first payroll date after the six-month anniversary of the Grantee’s Separation
from Service (or the Grantee’s death, if earlier). Notwithstanding the
foregoing, neither the Company nor the Committee shall have any obligation to
take any action to prevent the assessment of any excise tax or penalty on any
Grantee under Section 409A and neither the Company nor the Committee will have
any liability to any Grantee for such tax or penalty.


17.10.    Separation from Service.


The Board shall determine the effect of a Separation from Service upon Awards,
and such effect shall be set forth in the appropriate Award Agreement. Without
limiting the foregoing, the Board may provide in the Award Agreements at the
time of grant, or any time thereafter with the consent of the Grantee, the
actions that will be taken upon the occurrence of a Separation from Service,
including, but not limited to, accelerated vesting or termination, depending
upon the circumstances surrounding the Separation from Service.


17.11.    Transferability of Awards.


17.11.1.
Transfers in General.



Except as provided in Section 17.11.2, no Award shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution, and, during the lifetime of the Grantee, only
the Grantee personally (or the Grantee’s personal representative) may exercise
rights under the Plan.


17.11.2.
Family Transfers.



If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Award (other than Incentive Stock Options) to any
Family Member. For the purpose of this Section 17.11.2, a “not for value”
transfer is a transfer which is (i) a gift, (ii) a transfer under a domestic
relations order in settlement of marital property rights; or (iii) a transfer to
an entity in which more than fifty percent of the voting interests are owned by
Family Members (or the Grantee) in exchange for an interest in that entity.
Following a transfer under this Section 17.11.2, any such Award shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to transfer. Subsequent transfers of transferred Awards are prohibited
except to Family Members of the original Grantee in accordance with this
Section 17.11.2 or by will or the laws of descent and distribution.







--------------------------------------------------------------------------------





17.12.    Dividends and Dividend Equivalent Rights.


If specified in the Award Agreement, the recipient of an Award under this Plan
may be entitled to receive, currently or on a deferred basis, dividends or
dividend equivalents with respect to the Common Stock or other securities
covered by an Award. The terms and conditions of a dividend equivalent right may
be set forth in the Award Agreement. Dividend equivalents credited to a Grantee
may be paid currently or may be deemed to be reinvested in additional shares of
Stock or other securities of the Company at a price per unit equal to the Fair
Market Value of a share of Stock on the date that such dividend was paid to
shareholders, as determined in the sole discretion of the Committee.
Notwithstanding the foregoing, in no event will dividends or dividend
equivalents on any Award which is subject to the achievement of performance
criteria be payable before the Award has become earned and payable.




The Plan was adopted by the Board of Directors on October 19, 2016.





